Citation Nr: 0949044	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  07-01 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
spondylosis at L5-S1 with mild retrolisthesis and chronic 
lower back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1980 to July 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Appeals Management Center 
(AMC) in Washington, D.C.  The matter was subsequently 
transferred to the Regional Office (RO) in Chicago, Illinois.

Historically, the Veteran's claim of entitlement to service 
connection for a low back disability came before the Board on 
appeal from an October 1986 rating decision by the RO in 
Chicago, Illinois.  The Veteran testified at hearings before 
the RO in April 1987 and July 1988.  The Board subsequently 
denied the Veteran's claim in a January 1989 decision.  In 
July 2001, the Veteran's representative requested 
reconsideration of the Board's January 1989 decision.  In 
February 2003, a Deputy Vice Chairman of the Board, by 
direction of the Chairman of the Board, ordered 
reconsideration of the January 1989 decision.  See 38 
U.S.C.A. § 7103 (West 2002); 38 C.F.R. § 20.1000 (2003).  The 
Board then remanded the claim for additional development in 
February 2004.  After this development was completed, the AMC 
granted the Veteran's service connection claim in the 
December 2004 rating decision on appeal, and assigned a 10 
percent rating, with an effective date for service connection 
(and the 10 percent evaluation) of July 12, 1986.  The 
Veteran has appealed the issue of entitlement to an initial 
evaluation in excess of 10 percent.


FINDINGS OF FACT

1.  Prior to March 7, 1988, the Veteran's spondylosis at L5-
S1 with mild retrolisthesis and chronic lower back strain is 
shown to have been productive of a moderate limitation of 
range of motion of the lumbar spine; the evidence is 
insufficient to show that it was productive of a severe 
limitation of range of motion of the lumbar spine, or 
symptoms such as listing of the whole spine to the opposite 
side, positive Goldwaithe's sign, marked limitation of 
forward bending in the standing position, or loss of lateral 
motion with osteoarthritic changes.  

2.  As of March 7, 1988, the Veteran's spondylosis at L5-S1 
with mild retrolisthesis and chronic lower back strain is 
shown to have been productive of complaints of daily low back 
pain, with flare-ups about once every two years; his low back 
disability is shown to be productive of pain on motion, but 
not: moderate limitation of motion, muscle spasm on extreme 
forward bending and loss of lateral spine motion unilaterally 
in a standing position, forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; a combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  


CONCLUSIONS OF LAW

1.  Prior to March 7, 1988, the criteria for an initial 
rating of 20 percent for spondylosis at L5-S1 with mild 
retrolisthesis and chronic lower back strain, have been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.25, 4.40, 4.45, 4.7, 4.71a, Diagnostic 
Code 5292 (2002).  

2.  As of March 7, 1988, the criteria for an initial rating 
in excess of 10 percent for spondylosis at L5-S1 with mild 
retrolisthesis and chronic lower back strain, have not been 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.25, 4.40, 4.45, 4.7, 4.71a, 
Diagnostic Code 5237 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Initial Evaluation

The Veteran argues that an increased rating is warranted for 
his service-connected low back disability.  The Veteran 
testified at an RO hearing in April 1987.  With respect to 
his symptoms, he stated that he continued to have back pain 
once in a while, particularly secondary to lifting.  He also 
reported having pain which radiated down his left leg.  He 
denied using any medication.  He also testified at an RO 
hearing in July 1988.  He reported experiencing pain, but 
denied any medication use.  In his VA Form 9, received in 
December 2006, the Veteran claimed that certain portions of 
his 2006 VA examination report were inaccurate.  
Specifically, he stated that he took between 6 and 8 Motrin 
per day.  He also stated that he was capable of walking 4 
miles, but that he would feel pain and need a pain reliever 
while doing so.  He also reported that during his flare-ups, 
he was incapacitated, and that such episodes would last a 
couple days.  

The Veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such a case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2009).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2009).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  

As for the history of the disability in issue, see 38 C.F.R. 
§ 4.1 (2009), the Veteran's service treatment reports show 
that he received a number of treatments for complaints of low 
back pain and muscle spasms.  X-rays indicated spondylolysis 
at L4 and L5, and disc space narrowing at L5-S1.  His 
assessments included low back pain, low back strain, 
spondylolysis of the L5 vertebra, and mild retrolistehesis of 
L4 on L5.  In 1986, a Medical Evaluation Board determined 
that the Veteran was unfit due to spondylolysis of the L5 
vertebra on the left with mild retrolisthesis.     

The post-service medical evidence is summarized as follows:

A VA examination report, dated in August 1986, shows that the 
Veteran complained that he had pain from sitting down too 
long, he could not bend over to his right, and he could not 
lift more than 40 pounds.  On physical examination, the 
Veteran had a normal gait and posture.  He wore a canvas-type 
brace with Velcro fastening.  He stated that he wore the 
brace because it helped him remember not to bend over too 
much.  The examiner noted the Veteran had some trouble 
bending forward.  Inspection of the back revealed no 
deformities.  The Veteran performed a deep-knee bend and 
could reach to within 6 inches of the floor.   He was able to 
walk on his toes and heels, and on the inside and outside 
edges of his feet.  He could hop on either foot.  He could 
run in place, though the examiner noted that the Veteran did 
so rather awkwardly given his age and physical condition.  
There was some tenderness in the lower right side of the 
lumbosacral spine.  

The Veteran was able to bring his knees over his abdomen 
without distress.  Specific degrees of motion were not 
reported, but the examiner stated that there was a limitation 
of motion of "approximately 40 percent in all planes, these 
limits being set by pain."  There was no extensor weakness 
of the big toes, and knee and ankle jerks were equal but 
hyperactive.  There was no unilateral atrophy of the lower 
extremities or similar findings.  An X-ray revealed normal 
bone structure and normal intervertebral discs without 
definite bone pathology.  

A VA examination report, dated in March 1988, indicates that 
the examination was performed on March 7, 1988.  This report 
shows that the Veteran complained that pain limited him from 
sitting or standing for long periods, and that he could not 
lift anything heavy.  He denied any weakness, tingling, 
numbness, or incontinence.  There was no tenderness of the 
lumbar spine, and forward flexion was to 85 degrees.  Knee 
and ankle jerks were 2+ bilaterally, and pinprick and light 
touch sensation were intact.  An X-ray revealed congenital 
lumbosacral articulation at L5-S1 with pseudojoint formation.  

A VA examination report, dated in October 2006, shows that 
the Veteran complained of daily pain in his lower left back, 
which traveled down his left leg on exertion.  He described 
the pain as dull and 2/10 in intensity.  He reported taking 
two Motrin a day to relieve the pain.  He claimed that he 
experienced flare-ups about once every two years, 
precipitated mainly by bending down.  During these flare-ups, 
pain was described as usually 7-8/10, and he stated that he 
preferred to lay down, as standing up and walking were 
difficult.  He denied any weight loss, fever, malaise, 
dizziness, numbness, weakness, bladder or bowel complaints, 
or erectile dysfunction.  He did not use any assistive 
devices and did not have a history of falls.  He was able to 
walk 4 miles.  He asserted that he was unable to exercise as 
much as he liked to, and his back condition affected his job 
as a prison guard.  

On examination, the Veteran had a normal gait and stance.  
There was no dextroscoliosis, tenderness, or muscle spasm of 
the spine.  Forward flexion of the lumbar spine was to 90 
degrees and extension was to 20 degrees.  Lateral flexion was 
to 40 degrees bilaterally, and rotation was to 30 degrees 
bilaterally.  The diagnosis was lumbosacral sprain.   

The Board initially notes that the Veteran has not been 
diagnosed with intervertebral disc syndrome, that he is not 
shown to have "incapacitating episodes" as defined at DC 
5293, and that service connection is not currently in effect 
for intervertebral disc syndrome.  Therefore, the provisions 
at 38 C.F.R. § 4.71a, DC 5293 (as in effect prior to 
September 26, 2003), DC 5243 (as in effect September 26, 
2003), and the "Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes" are not for 
application.  

Based on the findings of the August 1986 and March 1988 VA 
examinations, the Board finds that a staged rating is 
appropriate, as there are distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  

A.  Prior to March 7, 1988

The Board finds that, for the period prior to March 7, 1988, 
an initial rating of 20 percent is warranted.  Under 38 
C.F.R. § 4.71a, DC 5292 (as in effect prior to September 26, 
2003), a 20 percent rating is warranted when the limitation 
of motion in the lumbar spine is moderate.  The August 1986 
VA examination report shows that, although specific degrees 
of motion were not provided, the examiner stated that there 
was a limitation of motion of "approximately 40 percent in 
all planes."  This indicates a moderate level of limitation 
of motion under Diagnostic Code 5292, which satisfies the 
criteria for an initial 20 percent disability rating.  Given 
the foregoing, the Board finds that, prior to March 7, 1988, 
the criteria for an initial evaluation of 20 percent have 
been met.  To this extent, the appeal is granted.  

An evaluation in excess of 20 percent is not warranted.  

Under 38 C.F.R. § 4.71a, DC 5292 (as in effect prior to 
September 26, 2003), a 40 percent rating is warranted where 
the limitation of motion in the lumbar spine is severe.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (as in effect 
prior to September 26, 2003), a 40 percent rating is 
warranted when there is severe lumbosacral strain, with 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo- 
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

The Board finds that a rating in excess of 20 percent is not 
warranted under DC's 5292 or 5295.  The evidence is 
insufficient to show that the Veteran's low back disability 
was productive of a severe limitation of range of motion of 
the lumbar spine, or symptoms such as listing of the whole 
spine to the opposite side, positive Goldwaithe's sign, 
marked limitation of forward bending in the standing 
position, or loss of lateral motion with osteoarthritic 
changes, or some of the above with abnormal mobility on 
forced motion.  In this regard, there is no X-ray evidence to 
show the presence of arthritis, and no competent evidence to 
show positive Goldwaithe's sign, or abnormal mobility on 
forced motion.  Based on the foregoing, the Board finds that 
overall, the evidence does not show that the Veteran's low 
back disorder is manifested by symptomatology that more 
nearly approximates the criteria for an evaluation of 40 
percent under DC's 5292 or 5295, and that the preponderance 
of the evidence is against a 40 percent evaluation.

B.  As of March 7, 1988

The Board finds that, as of March 7, 1988, an initial 
evaluation in excess of 10 percent is not warranted.  

Under 38 C.F.R. § 4.71a, DC 5292 (as in effect prior to 
September 26, 2003), a 20 percent rating is warranted when 
the limitation of motion in the lumbar spine is moderate.  

Under 38 C.F.R. § 4.71a, DC 5295 (as in effect prior to 
September 26, 2003), a 20 percent evaluation is warranted 
where a veteran experiences muscle spasm on extreme forward 
bending and loss of lateral spine motion unilaterally in a 
standing position.  

In this case, as of March 7, 1988, the Board finds that an 
initial rating in excess of 10 percent is not warranted under 
DC 5292.  The evidence is insufficient to show that the 
Veteran's low back disability has been productive of a 
moderately limited range of motion.  The March 1988 VA 
examination report shows that the Veteran had forward flexion 
was 85 degrees, and the October 2006 VA examination report 
shows that the Veteran had forward flexion to 90 degrees.  
The Board finds that these ranges of motion in the lumbar 
spine are not representative of a moderate limitation of 
motion.  Accordingly, as of March 7, 1988, an initial rating 
in excess of 10 percent is not warranted under DC 5292.  

Under 38 C.F.R. § 4.71a, DC 5295 (as in effect prior to 
September 26, 2003), a 20 percent evaluation is warranted 
where a veteran experiences muscle spasm on extreme forward 
bending and loss of lateral spine motion unilaterally in a 
standing position.  

The Board finds that an initial rating in excess of 10 
percent is not warranted under DC 5295.  The findings as to 
limitation of motion have previously been discussed, and the 
Board finds that the evidence is insufficient to show muscle 
spasm on extreme forward bending and loss of lateral spine 
motion unilaterally in a standing position.  In this regard, 
there are no objective findings of muscle spasm, or loss of 
lateral spine motion unilaterally in a standing position.  
Based on the foregoing, the Board finds that overall, the 
evidence does not show that the Veteran's low back disorder 
is manifested by symptomatology that more nearly approximates 
the criteria for an initial rating of 20 percent under DC 
5295, and that the preponderance of the evidence is against 
an initial 20 percent rating.  

The schedular criteria by which the Veteran's lumbar spine 
disability can be rated have changed during the pendency of 
the Veteran's appeal.  See 68 Fed. Reg. 51454- 51458 (August 
27, 2003) (effective September 26, 2003), codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  The Board notes 
that DC 5295 was changed to 5237.  

According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  
Karnas is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise. Accordingly, the rule 
adopted in Karnas no longer applies in determining whether a 
new statute or regulation applies to a pending claim.  Id.  
However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.

Thus, the rule that a veteran is entitled to the most 
favorable of the versions of a regulation that was revised 
during his appeal allows application of the prior versions of 
the applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after September 26, 2003 (i.e., the effective 
date of the new regulation).  Therefore, the Board has 
addressed whether: (1) the Veteran is entitled to a higher 
initial rating under the old criteria and (2) whether, for 
the period on and after September 26, 2003, the Veteran is 
entitled to a higher initial rating under either the old or 
the new criteria.  It is noted that the effective date of any 
rating assigned under the revised schedular criteria may not 
be earlier than the effective date of that change; the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of change.  VAOPGCPREC 3- 
2000, 65 Fed. Reg. 33,421 (2000).

Under 38 C.F.R. § 4.71a (as in effect September 26, 2003), DC 
5237 (lumbosacral strain), and DC 5242 (degenerative 
arthritis of the spine) (see also DC 5003), are rated under 
the "General Rating Formula for Diseases and Injuries of the 
Spine."  The General Rating Formula provides that an 
evaluation of 20 percent is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Based on the evidence, the Board determines that an initial 
rating in excess of 10 percent is not warranted under the 
"new" criteria.  A rating in excess of 10 percent is not 
appropriate without evidence of forward flexion of the 
thoracolumbar spine limited to between 30 and 60 degrees, or 
evidence of the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees.  The overall weight of 
the evidence suggests that the Veteran's disability does not 
meet these criteria.  The March 1988 examination noted 
forward flexion to be 85 degrees, and the most recent VA 
examination report, dated in October 2006, noted that forward 
flexion was to 90 degrees, and that the Veteran had a 
combined range of motion of 250 degrees.  

Finally, while the Veteran did report pain in his lower left 
extremity, the evidence does not support the conclusion that 
a separate rating for neurologic abnormalities is warranted.  
Deep tendon reflexes, muscle bulk, and strength were normal 
in the lower extremities bilaterally, and the Veteran denied 
any weakness, numbness, or bowel or bladder complaints.  

Although the Veteran reported pain radiating down to the 
lower extremities, there is no competent evidence to show 
that he has a diagnosed neurological disorder that is related 
to his service-connected back disability.  See General Rating 
Formula, Note 1.  

With respect to possibility of entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40 and 4.45, the Board has 
also considered whether an increased initial evaluation could 
be assigned on the basis of functional loss due to the 
Veteran's subjective complaints of pain.  DeLuca v. Brown, 8 
Vet. App. 202, 204-206 (1995); VAGCOPPREC 9-98, 63 Fed. Reg. 
56704 (1998).  In this regard, the Board initially notes that 
the Veteran's subjective complaints of pain are specifically 
contemplated in the criteria of DC 5295.  As for the range of 
motion codes, while there is some evidence of increased pain 
on motion, the evidence does not otherwise show functional 
loss due to pain to warrant a rating in excess of 20 percent 
prior to March 7, 1988, or an initial rating in excess of 10 
percent as of March 7, 1988.  In particular, the Board notes 
the lack of such findings as neurological impairment, loss of 
strength and muscle atrophy.  In this regard, the 1986 and 
1988 VA examination reports have previously been discussed, 
and include findings of -5/5+ muscle strength, and 2+ deep 
tendon reflexes at the knees and ankles (in 1988).  In 
addition, the October 2006 VA examination report shows the 
following: the examiner stated that there was no functional 
loss or additional loss of range of motion on account of 
pain, repeated use, fatigue, weakness, or lack of endurance, 
although the Veteran experienced some pain when he extended 
from a bending down position; muscle bulk was normal in the 
lower extremities bilaterally; strength was 5/5; deep tendon 
reflexes were 2+ bilaterally.  In summary, when the ranges of 
motion in the back are considered together with the evidence 
showing functional loss -- to include the findings pertaining 
to neurologic deficits, muscle strength, and the lack of 
evidence of muscle atrophy -- the Board finds that there is 
insufficient evidence of objective pain on motion, or any 
other functional loss, to warrant a rating in excess of 20 
percent prior to March 7, 1988, or an initial rating in 
excess of 10 percent as of March 7, 1988.  

C.  Conclusion

In evaluating the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.  

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's back 
condition with the established criteria found in the rating 
schedule for that disability shows that the rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology, as discussed above.  

The Board further observes that, even if the available 
schedular evaluation for the disabilities on appeal are 
inadequate (which they manifestly are not), the Veteran does 
not exhibit other related factors such as those provided by 
the regulation as "governing norms."  The record does not 
show that the Veteran has required frequent hospitalizations 
for his back condition.  During the October 2006 VA 
examination, the Veteran reported working in a prison, and 
that his back pain was aggravated if he was required to 
tackle or use force on somebody.  Despite these statements, 
there is no indication that the Veteran's disability causes 
impairment with employment over and above that which is 
already contemplated in the assigned schedular ratings, 
including the regulation of activities.  The Board therefore 
has determined that referral of this case for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.  

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the evidence does not 
demonstrate in this case is that the manifestations of the 
Veteran's service-connected disability have resulted in 
unusual disability or impairment that has rendered the 
criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case.  

In deciding the Veteran's higher initial evaluation claim, 
the Board has considered the Court's decisions in Fenderson 
v. West, 12 Vet. App. 119, 126 (1999) and Hart v Mansfield, 
21 Vet. App. 505 (2007), and whether the Veteran is entitled 
to a compensable evaluation for separate periods based on the 
facts found during the appeal period.  The evidence of record 
supports the conclusion that the Veteran's disability has 
consistently approximated the criteria for no more than a 20 
percent rating prior to March 7, 1988, and not more than a 10 
percent rating as of March 7, 1988, and that other than this, 
separate rating periods are not in order.   

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, to the extent that the 
claim has been denied, the preponderance of the evidence is 
against the appellant's claim, and the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  In this case, VCAA notification 
was accomplished by way of a letter from the RO to the 
Veteran dated in April 2006.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); see also 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  

The content of the April 2006 VCAA letter fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and after the April 2006 letter was sent, the case 
was readjudicated and in December 2006, a Statement of the 
Case was provided to the appellant.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. Apr. 5, 2006).  Furthermore, and in any 
event, as this claim involves a claim for a higher initial 
evaluation, the VCAA is no longer applicable.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  

The RO has provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
reports, and post-service records relevant to the issue on 
appeal have been obtained and are associated with the 
Veteran's claims file.  The RO has obtained the Veteran's VA 
medical records.  The Veteran has been afforded examinations.  
In this regard, the Veteran has asserted that his October 
2006 VA examination report is inadequate, to include the 
assertion that the examiner "did not understand the English 
language."  However, the October 2006 VA examination report 
shows that the Veteran's medical complaints were discussed, 
that his lumbar spine ranges of motion were recorded, and 
that extensive findings were provided that are sufficient for 
ratings purposes.  The examiner further indicated that the 
Veteran's C-file had been reviewed.  See Prejean v. West, 13 
Vet. App. 444, 448- 9 (2000).  Accordingly, the Board finds 
that there is no basis to find that the Veteran's October 
2006 VA examination was inadequate, or that a remand for a 
new examination is required.  The Board concludes, therefore, 
that a decision on the merits at this time does not violate 
the VCAA, nor prejudice the appellant under Bernard v. Brown, 
4 Vet. App. 384 (1993).   

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

Prior to March 7, 1988, a 20 percent rating for spondylosis 
at L5-S1 with mild retrolisthesis and chronic lower back 
strain, is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  

As of March 7, 1988, a rating in excess of 10 percent for 
spondylosis at L5-S1 with mild retrolisthesis and chronic 
lower back strain, is denied.  


____________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


